WD nred Srkores Ts Diskrick Court SQA-A-AL

Ruesesen, Ce Diseick of Vanes E L FE D _
5 Gearon. SO icon FEB 11 ogo

.S. DISTRICT © [URT as
DISTRICT OF TEXAS

DEPUTY CLERIC

       
 

ashngS
se

\ au. Monte + t
—VScS Yo- 0N9Q2300

= rae Nt woe? DOC. - 64 9719 -9

"*". QOL \S Haare, aes, \eegii ass. Ss j Crreh Conia =
an Qease Qe oO COIN, on SAAS ad Sc. - 9254 ,
Cee itu OO = CAO eA

 
 

Mora Yoa
+o 5523\2 © >. on.

ee
(2038 Cagnon Lonel
Sun Potome Trae 79952
RECEIVED

FEB 11 2021

CLERK, U.S. DISTR
WESTERN DISTRIGH

RY DEP a CLERK
Whe i 0 ca)

    

\v

LiGBTE S rspiftanetis es afi

NTONIO TX 780
DISTRICT

ee

Fes 202i

\e

 

Dube C geach
(D-ishrick of Tt ttas

(5s East gs ge é. Clover poole

P20. - [lol

al se
pli edjeape

maaliliebh
